DETAILED ACTION
NOTE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	The Amendment filed 1/20/22 has been entered. Claim(s) 1-20 are pending in the application and are under examination.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim(s) 1 recite(s) the limitation "A method, in a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor".  It is unclear whether claim 1, and the dependent claims thereof based on their incorporation by reference to claim 1, are directed to a method or a data processing system, based on the preamble language.  Claim 1 preamble defines the claimed invention as a “method” but goes on to state that the “method” is “in a data processing system comprising” various computer hardware components.  Under the broadest reasonable interpretation, this could either be interpreted as a method implemented by data processing system, and thus a method, or it could be reasonably interpreted as a data processing system storing instructions to perform the claimed steps of the method, and thus a manufacture or product.  Therefore, claim 1 and the dependent claims thereof based on their incorporation by reference, are indefinite.  Because Applicants remarks mailed 1/20/22 has stated the intent is to claim a method, Examiner suggests amending the preamble to read “A method, implemented by[in]] a data processing system” in order to overcome this rejection.
The preamble of claim 1 also recites “instructions that are executed by the at least one processor to configure the at least one processor to implement a student understanding cognitive assessment computing system” followed by “the method comprising:” and a list of additional steps.  Thus, it is unclear  In addition to the recommended language provided by Examiner above, Examiner further suggests defining the “implement” step with sufficient detail that one of ordinary skill in the art would understand what constitutes the metes and bounds of the claimed invention. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
STEP 1 = YES: The claimed invention is to a method, computer-readable medium, and system, and thus fall under one of the four statutory categories (i.e., either a product or process). 
STEP 2A, Prong 1 = YES: The claim(s) recite(s) a series of steps comprising implement a student understanding cognitive assessment;  ingesting course content on a topic-by-topic basis as per a syllabus structure to map question/answer content with the course content according to topic; prompting the student to complete a review of a portion of the course content; responsive to the student completing the review of the portion of the course content, prompting the student to generate a set of questions associated with a topic associated with the portion of the course content based on the student's understanding of the portion of the course content; for each question generated by the student: determining a comprehension score based on the question's content and intent; and responsive to the comprehension score being at or above a predetermined acceptance level and at or above a predetermined decisive level, generating an answer to the question with a calculated error of randomized magnitude from relevant topic content initially ingested by the student understanding cognitive assessment; and responsive to the student assessing each answer to each question in the set of questions, establishing a final understanding score value for the set of questions based on the assessment provided by the student indicating an understanding of the portion of the course content by the student; wherein the completion of the review of the portion of the course content is indicated by at least one of the student reaching an end of an audio version of the portion of the course content, reaching an end of a video version of the portion of the course content, or, receiving a notification direct from the student; wherein the predetermined acceptance level indicates that the student understanding cognitive assessment is unable to determine an answer for the question based on a training of the student understanding cognitive assessment on the portion of the course content; responsive to the comprehension score being below the predetermined acceptance level, returning the question to the student with a notification that the question needs to be re-phrased or another question needs to be asked; wherein the predetermined decisive level indicates that the student understanding cognitive assessment is able to determine an answer for the question but further clarification is required; responsive to the comprehension score being at or above a predetermined acceptance level but below the predetermined decisive level, prompting the student with a validation question or a confirming question; wherein the calculated error of randomized magnitude introduces into the answer one or more of an omission of core entities, an omission of core terms, a modification of core entities, or a modification 
STEP 2A, Prong 2 = NO: This judicial exception is not integrated into a practical application because the additional elements (i.e., a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement or perform the steps above; A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement or perform the steps above; and A data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement or perform the steps above; applying the term computing system to the cognitive assessment; defining a step as performed by a scoring engine of or by a cognitive engine within the student understanding cognitive assessment computing system, or by a cognitive engine using natural language processing (NLP) techniques; and requesting or receiving information via a user interface) do not integrate the abstract idea into a practical application.  The recited computing system, including the scoring and cognitive engines, are recited so generically (no details whatsoever are provided other than identifying each additional element above by name in conjunction with the result-based function) that they represent no more than mere instructions to apply the judicial exceptions to a particular field of use or technological environment, i.e., a computer.  Despite the recitation of these additional elements defining the particular field of use in a computer system, the elements defining the computer system do not constitute a particular machine, or improvement thereof, as evidenced by Applicant’s specification which defines the computer constructs as “executing on general purpose hardware, software instructions stored on a medium” (par. 0017; 0019; 0026) and “computing device elements generally known in the art” (par. 0055).  This applies to each independent claim preamble as well, which recited generically recited data processing systems comprising processor, memory, and computer-readable medium, merely configured to perform the abstract idea identified in prong 1 above.  The recitation of a user interface for receiving user input amounts to merely insignificant pre or extra solution activity, which again is merely identified by name with no further details whatsoever beyond merely used for data input or output (i.e., prompt the student to complete a review of a portion of using natural language processing (NLP) techniques are lacking any specific way an NLP is used to generate the answer including any technical details.  Although Natural Language Processing techniques are not simply a generic computer, they are a known technique in computer (the branch of artificial intelligence or AI—concerned with giving computers the ability to understand text and spoken words in much the same way human beings can), and the claims do not provide any specific type of Natural Language Processing technique to apply.  The claim merely attaches the term generally to the generating step.  The specification refers to this term only twice (par. 0049 and 0052), in the same general terms.  Thus, the recitation of Natural Language Processing techniques provides little more than an unspecified set of rules for generating an answer with a calculated error of randomized magnitude from relevant topic content initially ingested by the student understanding cognitive assessment.  As such, the limitation does not amount to a particular machine or improvement in computer technology.  It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the data processing system and user interface does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception.  Thus, the recitation of these additional elements, individually and in combination, do not amount to a particular machine or improvement in computer functionality or other technology. Therefore, the claims are directed to an abstract idea.
STEP 2B = NO: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as provided in prong 2 above, the additional elements are recited at a high level of generality, and lack any further detail that could reasonably be interpreted as a particular machine or improvement to conventional computer functionality or other technology.  Rather, the function provided by generically recited computer constructs is interpreted as well-understood, routine and convention, as evidenced by the specification of the present Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential), which the courts have held to not be sufficient to show an improvement in computer-functionality.  Additionally, the recitation of a user interface for merely information input or output amounts to insignificant pre or post solution activity based on the lack of any further detail which could be reasonably interpreted as a particular user interface or improvement in user interface technology.  See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Additionally, storing and retrieving information in memory, as recited in the present claims, has been held by the courts to be well-understood, routine and conventional computer functions.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  Therefore, the claims are not directed to significantly more than the abstract idea.
Therefore, claims 1-20 are not directed to patent eligible subject matter.







RESPONSE TO ARGUMENTS
35 USC 112 – Rejections
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.
	In response to Applicant's argument (i.e., Claim 1 unquestionably recites a method in the preamble. Claim 1 does also recite that the method is in a data processing system comprising at least one processor and at least one memory; however, this merely further limits the method to implementation using a particular machine or manufacture that is integral to the claim. This is standard claim language that has been well-established and historically accepted by the Office. The Office Action states that it is unclear what constitutes the "implement" step as this is an ambiguous term that could have an infinite number of meanings. Applicants respectfully disagree. In every dictionary ever published, the word "implement" has a finite number of meanings. Furthermore, the claim recites, "wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement a student understanding cognitive assessment computing system"; therefore, it is clear that the word "implement" constitutes instructions that are executed by at least one processor to implement a student understanding cognitive assessment computing system. The specification clearly discloses how one would execute instructions on at least one processor to implement a student understanding cognitive assessment computing system. A person of ordinary skill in the art would have no confusion regarding use of the word "implement" in claim 1. The Office Action further states that claims 14 and 20 recite equivalent language with respect to the "implement" step in the preamble and are subject to the same indefinite rejection. Applicants submit that claims 14 and 20 are definite for the reasons presented above), Examiner respectfully disagrees and directs Applicant to the rejection above.  Under the broadest reasonable interpretation of the preamble of claim 1, the claim could be reasonably interpreted as either a method or a system storing functions to perform a method based on the ambiguous claim language defining the method “in a data processing system” which could imply it is steps stored in a memory.  Examiner has provided suggested language to clarify this issue in the rejection above.  Additionally, the term “implement” in the context of implementing a student understanding cognitive assessment computing system is not definite, as this step could entail an infinite number of ways to be performed.  Examiner understands that the claim requires a memory with 

35 USC 101 – Rejections
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive
In response to Applicant's argument (i.e., The Examiner appears to both assert that it is unclear if the claims are directed to a method because of the inclusion of machine or manufacture limitations and also assert that the claims only recite mental processes and certain methods of human activity. Applicants assert that the claims are unambiguous about the method being performed by a specifically configured data processing system with instructions executed by at least one processor to configure the at least one processor to implement a student understanding cognitive assessment computing system. One cannot implement a student understanding cognitive assessment computing system comprising a user interface, a cognitive engine, and a scoring engine entirely in the human mind), Examiner respectfully disagrees and directs Applicant to the rejection above.  To clarify Examiner’s position, the claims have been rejected as containing indefinite language under 35 USC 112(b) above.  However, that rejection is not because it unclear if the claims are directed to a method because of the inclusion of machine or manufacture limitations, but rather how the claim defines the relationship between the method and machine limitations (see rejection for more details above).  Additionally, Applicant’s has the claims only recite mental processes and certain methods of human activity.  Instead, Examiner contends that the claims do recite limitations that fall into the mental process and certain methods of organizing human activity judicial exception groupings, but also that the claims include additional elements which have been addressed under Step 2A, prong 2 and Step 2B in the rejection above.  Moreover, Examiner concedes that the claims require various computer constructs  (i.e., a data processing system comprising at least one processor and at least one memory, wherein the at least one memory comprises instructions that are executed by the at least one processor to configure the at least one processor to implement or perform the steps above; A computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement or perform the steps above; and A data processing system comprising: at least one processor; and at least one memory coupled to the at least one processor, wherein the at least one memory comprises instructions which, when executed by the at least one processor, cause the at least one processor to implement or perform the steps above; applying the term computing system to the cognitive assessment; defining a step as performed by a scoring engine of or by a cognitive engine within the student understanding cognitive assessment computing system, or by a cognitive engine using natural language processing (NLP) techniques; and requesting or receiving information via a user interface), and these additional elements do not fall into the judicial exception.  Rather, they have been addressed under Step 2A, prong 2 as not amounting to a particular machine or improvement to the computer or other technology, and under Step 2B as not significantly more than the judicial exception, in the rejection above.  Therefore, Examiner concedes with Applicant that One cannot implement a student understanding cognitive assessment computing system comprising a user interface, a cognitive engine, and a scoring engine entirely in the human mind, but a human could practically perform implementing a student understanding cognitive assessment.  The additional elements are recited at a high level of generality such that they do not offer meaningful limitations beyond generally linking the abstract idea to a field of use.  Therefore, Applicant’s arguments are not persuasive.

In response to Applicant's argument (i.e., Applicants assert that the additional elements do integrate the alleged abstract idea into a practical application because the additional elements implement the alleged judicial exception with a particular machine or manufacture that is integral to the claim. The claimed student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine are software executing on general-purpose computer, thus reciting a special-purpose computer. See In re Aoyama, 656 F.3d 1293, 1297 (Fed. Cir. 2011) ("[W]hen the disclosed structure is a computer programmed to carry out an algorithm, 'the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm."' (quoting WMS Gaming, Inc. v. Int'l Game Tech., 184 F.3d 1339, 1349 (Fed. Cir. 1999))). The Office Action states that the recited computing system is recited so generically that it represents no more than mere instructions to apply the judicial exceptions on a computer. Applicants respectfully disagree. The claims do not recite the inclusion of generic computing components as form-over-substance or as a mere drafting effort. Rather, the claims are directed to computerized cognitive systems for student assessment. Paragraphs [0030]-[0040] of the specification are directed to an automated approach to computer understanding of content and scoring of user-generated content. It is unreasonable to interpret the claim as covering these functions entirely in the human mind or using pen-and-paper, because the only embodiments described are specific to computerized cognitive systems that employ natural language processes and machine learning. The Examiner's interpretation is akin to saying a cotton gin is a mental process or certain method of human activity because a human can separate cotton from seeds and the cylinder and wires that comprise the cotton gin are recited at a high level of generality. Such an interpretation fails to recognize that configuring a machine to do what was previously done manually is an inventive concept. See BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016). In the instant case, it is a trivial matter for a human mind to determine whether a student understands course content based on questions asked or to generate questions having a predetermined level of error, for example. A human mind does not require generating a determining a comprehension score and comparing the comprehension score to a threshold. These are functions that are performed to improve the computer understanding of student comprehension. Furthermore, a student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine are not generic computer components, such as a memory, arithmetic logic unit, graphics processing unit, etc. One cannot buy an off-the- shelf computer that comprises a student understanding cognitive assessment computing system, user interface, cognitive engine, and scoring engine. Therefore, the components recited in claim 1, for example, transform a general-purpose computer into a special-purpose computer. In other words, the claims do not merely recite a plurality of functions and then say "apply it" to a general-purpose computer. Rather, the claims specifically configure the data processing system to perform functions that the data processing system did not perform before), Examiner respectfully disagrees and directs Applicant to the rejection above.  The Applicant’s arguments are not commensurate in scope with the current claims, which do not require an algorithm.  Examiner concedes that the additional elements in conjunction with claimed steps amount to mere automation of a manual process (performed manually by mental process, such as observation, evaluation, judgement and/or opinion, as well as certain methods of organizing human activity, including interpersonal interactions between teacher and students), which has been held to be a well-known, routine and convention computer function. See MPEP 2106.05(a).  With respect to Applicant’s citation to the specification in stating that the only embodiments disclosed are specific to computerized cognitive systems that employ natural language processes and machine learning, the specification of the present application describes the additional elements, including the computer system and natural language processes in a manner that indicates that the additional elements are sufficiently well-known (e.g., discloses “executing on general purpose hardware, software instructions stored on a medium” (par. 0017; 0019; 0026) and “computing device elements generally known in the art” (par. 0055); as well as merely defining the same additional elements by name alone, and with no technical detail defining the Natural Language Processing techniques (par. 0049; 0052)) that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  The Applicant’s arguments are also not commensurate in scope with the claimed invention which does not expressly define the invention as requiring a machine learning processes.  Applicant’s comparison to a cotton gin is not analogous to the claimed invention, as a cotton gin is not a computer system, but rather a particular machine with a cylinder and wires.  Although a person would take mental steps to operate the cotton gin, it would not be possible or practicable for a person to perform the function of separating cotton from seeds without the specific structure of the cotton gin.  Moreover, the claims do determining a comprehension score and comparing the comprehension score to a threshold is a purely mental process that could be practically performed by basic analysis in the mind.  This would improve the teacher’s understanding of a student’s comprehension.  Applicant’s assertion that the hardware and software is not generic has been addressed in detail above, and therefore Applicant is directed to that discussion.  Moreover, the Applicant’s argument is not commensurate in scope with the actual claims which does not require arithmetic logic unit or graphics processing unit.  Although Applicant argues the system is not available to purchase off-the-shelf, this is not relevant to the analysis under Step 2A, prong 2 and Step 2B, the courts have made it clear that the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea.  The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").  Additionally, merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24, 110 USPQ2d 1976, 1983-84 (2014). See In re Alappat, 33 F.3d 1526, 1545 (Fed. Cir. 1994); In re Bilski, 545 F.3d 943 (Fed. Cir. 2008), as is the case here and addressed in detail above.  Therefore, Applicant’s arguments are not persuasive.
Therefore, the rejection under 35 USC 101 is maintained.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES HULL at telephone number 571-272-0996. The examiner can normally be reached on M-F 8:00-4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES B HULL/Primary Examiner, Art Unit 3715